Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 1 of 13 PageID #: 1




   RAYMOND NARDO, P.C.
   129 Third Street
   Mineola, NY 11501
   (516)248-2121
   raymondnardo@gmail.com
   Counsel for Plaintiff
   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ------------------------------------------------------------X
    Muhammad A. Hussainansari,

                                   Plaintiff,
                 -against-                                          COMPLAINT

   43 Glen Cove, Inc., Yildizel Ahmet, as an
   individual, Tufan Kurt, as an individual,
                                  Defendants.
   -------------------------------------------------------------X

            Plaintiff MUHAMMAD A. HUSSAINANSARI (“plaintiff”), by counsel, RAYMOND

   NARDO, P.C., upon personal knowledge, complaining of defendants, 43 GLEN COVE, Inc.

   YILDIZEL AHMET, as an individual, and TUFAN KURT, as an individual, jointly and severally

   (collectively referred herein as “defendants”) allege:


                                         NATURE OF THE ACTION


            1.       This action seeks to recover unpaid overtime pay, and other monies pursuant to

   the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), and the New York Labor Law §

   190, et seq. (“NYLL”) on behalf of plaintiff.

            2.       Defendants deprived plaintiff of the protections of the FLSA and NYLL by failing to

   pay overtime pay and by failing to pay plaintiff for all hours worked.
Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 2 of 13 PageID #: 2




                                             JURISDICTION


          3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, and

   jurisdiction over plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

          4.      This Court also has jurisdiction over plaintiff’s claims under the FLSA pursuant

   to 29 U.S.C. § 216(b).

          5.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

   §§ 2201 and 2202.

                                                  VENUE


          6.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391

   because defendants 43 GLEN COVE, Inc. and the cause of action arose there.

                                              THE PARTIES


   Plaintiff


          7.      Defendants employed plaintiff as cashier and gas station attendant.

          8.      The duties of a cashier and gas station attendant were as follows: cashier for

   those making purchases, mopping and sweeping the floors, cleaning the bathroom, filling the

   coolers, taking out the garbage, preparing bagels and coffee, restocking inventory, selling

   propane, operating the Lotto machine, selling lottery tickets, and cleaning the parking lot.

          9.      Defendants paid plaintiff an hourly rate during the time he worked for

   defendants. Defendants did not pay plaintiff premium pay at the rate of time and one half of

   the regular hourly pay for hours worked in excess of 40 hours per week.

          10.     MUHAMMAD A. HUSSAINANSARI resides in Jericho, NY. He was
Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 3 of 13 PageID #: 3




   employed by defendants as a cashier and gas station attendant from approximately January

   2012 through June 30, 2018.

          11.     During this time, he worked up to 98 hours per week, but he was never paid

   premium pay for hours worked in excess of 40 hours per week.       In or about October 2017, his

   hours were reduced to 84 hours per week.

          12.     Plaintiff was not permitted an uninterrupted half hour for required meal breaks.

          13.     Plaintiff was an “employee” of defendants within the meaning of the FLSA and

   the NYLL.

          14.     At all times relevant to this action, plaintiff was individually engaged in

   commerce or in the production of goods for commerce on behalf of defendants. Specifically,

   plaintiff was involved in the sale and shipment of gasoline and convenience store items, which

   were shipped from other States.

   Defendants


          15.     Defendant 43 Glen Cove, Inc. is a New York corporation with its principal

   executive office located at 43 Glen Cove Ave. in Glen Cove, New York in the Eastern District of

   New York.

          16.     Defendant 43 Glen Cove, Inc. is an “enterprise engaged in interstate commerce”

   within the meaning of the FLSA. Defendant has: (1) employees engaged in commerce or in the

   production of goods for commerce and handling, selling, or otherwise working on goods or

   materials that have been moved in or produced for commerce by any person, including

   gasoline, alcohol, dry goods, over the counter pharmaceuticals, and food; and (2) an annual

   gross volume of sales in excess of $500,000.
Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 4 of 13 PageID #: 4




          17.     43 Glen Cove, Inc. is a covered employer within the meaning of the FLSA

   and the NYLL and, at all times relevant, employed plaintiff.

          18.     At all relevant times, 43 Glen Cove, Inc. has maintained control, oversight, and

   direction over plaintiff.

          19.     Defendant YILDIZEL AHMET is an owner and/or officer of 43 GLEN COVE,

   Inc. He exercises sufficient control over 43 GLEN COVE, Inc.’s operations to be considered

   plaintiff’s employer under the FLSA and NYLL, including the authority to hire and fire, assign

   work, supervise employees, maintain payroll records, and at all times material herein

   established and exercised authority regarding the pay practices at both corporation.

          20.     Defendant TUFAN KURT is an owner and/or officer of 43 GLEN COVE, Inc.

   He exercises sufficient control over 43 GLEN COVE, Inc.’s operations to be considered

   plaintiff’s employer under the FLSA and NYLL, including the authority to hire and fire, assign

   work, supervise employees, maintain payroll records, and at all times material herein

   established and exercised authority regarding the pay practices at both corporation.

          21.     The business activities of the defendants are related and performed through

   unified operation or common control for a common business purpose and constitute an

   enterprise, or joint employer, within the meaning of the FLSA.



                         DEFENDANTS’ FAILURE TO PAY OVERTIME PAY

          22.     Defendants suffered or permitted plaintiff to work over 40 hours per week.

   During regular workweeks, Defendants did not compensate plaintiff for premium pay at time

   and one-half of Plaintiff’s regular rate of pay.
Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 5 of 13 PageID #: 5




                                       SPREAD OF HOURS PAY


          23.     Under New York State law, the “spread of hours” is the number of hours from

   the time that an employee starts working on a particular day until the time that the employee

   ceases work for that day. New York State law requires that an employer pay an employee one

   (1) extra hour of pay at the minimum wage for each day that employee’s spread of hours

   (regardless of the hours actually worked) is ten (10) hours or more.

          24.     On most days, plaintiff’s spread of hours was ten hours or more per workday.

          25.     Defendants never paid any spread of hours pay for days in which the spread of

   hours was ten (10) hours per day, or more.

          26.       Defendants knowingly and willfully failed to pay Plaintiff any additional

   compensation for working a “spread of hours” exceeding ten hours per day as required by the

   New York State labor regulations.

                               DEFENDANTS’ VIOLATIONS OF THE
                                WAGE THEFT PREVENTION ACT

          27.     The NYLL and Wage Theft Prevention Act requires employers to provide all

   employees with a written notice of wage rates within ten days of the time of hire and when the

   wage rate is increased.

          28.     Defendants failed to furnish plaintiff with wage notices as required by § 195(1) of

   the Labor Law.

          29.     The NYLL and Wage Theft Prevention Act requires employers to provide all

   employees with an accurate statement accompanying every payment of wages, which lists the

   name and phone number of the employer, regular rate of pay, overtime rate of pay, regular hours
Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 6 of 13 PageID #: 6




   worked, overtime hours worked, gross wages, net wages, and additional information.

             30.   Defendants also failed to furnish plaintiff with accurate statements of wages, as

   required by § 195(3) of the Labor Law.

                              DEFENDANTS’ UNLAWFUL DEDUCTIONS FROM PAY

             31.   During the time that plaintiff worked there, defendants would unlawfully

   deduct the following from plaintiff’s wages: alleged shortages from the cash register. These

   deductions amounted from approximately $20 to $35 per week, and occurred several times per

   month, including a deduction of $1,150.

             32.   Said deductions from wages are not permitted under Article 6 of the New York

   State Labor Law.

                                     FIRST CAUSE OF ACTION
                                  (Fair Labor Standards Act – Overtime)

             33.   Plaintiff realleges, and incorporates by reference, all allegations in all preceding

   paragraphs.

             34.   At all times relevant, plaintiff was an “employee” within the meaning of

   29 U.S.C. §§ 201 et seq.

             35.   At all times relevant, defendants have been employers of plaintiff, engaged in

   commerce and/or the production of goods for commerce within the meaning of 29 U.S.C. §§ 201

   et seq.

             36.   Defendants have failed to pay plaintiff premium overtime wages to which he is

   entitled under the FLSA for all hours worked beyond 40 hours per workweek.

             37.   Defendants’ unlawful conduct, as described in this Complaint, has been willful

   and intentional. Defendants were aware or should have been aware that the practices described
Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 7 of 13 PageID #: 7




   in this Complaint were unlawful. Defendants have not made a good faith effort to comply with

   the FLSA with respect to the compensation of plaintiff.

           38.    Because defendants’ violations of the FLSA have been willful, a three-year

   statute of limitations applies, pursuant to 29 U.S.C. §§ 201 et seq.

           39.    As a result of defendants’ willful violations of the FLSA, plaintiff has suffered

   damages by being denied overtime pay in accordance with the FLSA in amounts to be

   determined at trial, and are entitled to recovery of such amounts, liquidated damages,

   prejudgment interest, attorneys’ fees, costs, and other compensation pursuant to 29 U.S.C. §§

   201 et seq.

                                   SECOND CAUSE OF ACTION
                                    (New York Labor Law – Overtime)

           40.    Plaintiff realleges, and incorporates by reference, all allegations in all preceding

   paragraphs.

           41.    Defendants have engaged in a widespread pattern, policy, and practice of

   violating the NYLL, as detailed in this Complaint.

           42.    At all times relevant, plaintiff has been an employee of defendants, and

   defendants have been employers of plaintiff within the meaning of the NYLL §§ 650 et seq., and

   the supporting New York State Department of Labor Regulations.

           43.    Defendants have failed to pay plaintiff premium overtime pay to which he is

   entitled under the NYLL and the supporting New York State Department of Labor Regulations

   for all hours worked beyond 40 per workweek.

           44.    Through their knowing or intentional failure to pay overtime to plaintiff,

   defendants have willfully violated the NYLL, Article 19, §§ 650 et seq., and the supporting New
Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 8 of 13 PageID #: 8




   York State Department of Labor Regulations.

          45.     Due to defendants’ willful violations of the NYLL, plaintiff is entitled to recover

   from defendants his overtime wages, liquidated damages as provided for by the NYLL,

   reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest.



                                     THIRD CAUSE OF ACTION
                      (New York Labor Law – Failure to Provide Wage Notices)
          46.     Plaintiff realleges, and incorporates by reference, all allegations in all preceding

   paragraphs.

          47.     Defendants have willfully failed to supply plaintiff with a wage notices, as

   required by NYLL, Article 6, § 195(1), in English, or in the language identified by plaintiff as

   their primary language, containing plaintiff’s rate or rates of pay and basis thereof, whether

   paid by the hour, shift, day, week, salary, piece, commission, or other; hourly rate or rates of

   pay and overtime rate or rates of pay if applicable; the regular pay day designated by the

   employer in accordance with NYLL, Article 6, § 191; the name of the employer; any “doing

   business as” names used by the employer; the physical address of the employer's main office or

   principal place of business, and a mailing address if different; the telephone number of the

   employer; plus such other information as the commissioner has deemed material and necessary.

          48.     Through their knowing or intentional failure to provide plaintiff with the wage

   notices required by the NYLL, defendants have willfully violated NYLL, Article 6, §§ 190 et seq.,

   and the supporting New York State Department of Labor Regulations.
Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 9 of 13 PageID #: 9




          49.     Due to defendants’ violation of NYLL § 195(1), plaintiff is entitled to recover

   from defendants liquidated damages $5,000, plus reasonable attorney’s fees, and costs and

   disbursements of the action, pursuant to the NYLL § 198(1-d).



                                    FOURTH CAUSE OF ACTION
                     (New York Labor Law – Failure to Provide Wage Statements)


          50.     Defendants have willfully failed to supply plaintiff with accurate statements of

   wages as required by NYLL, Article 6, § 195(3), containing the dates of work covered by that

   payment of wages; name of employee; name of employer; address and phone number of

   employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

   salary, piece, commission, or other; gross wages; hourly rate or rates of pay and overtime rate or

   rates of pay if applicable; the number of hours worked, including overtime hours worked if

   applicable; deductions; and net wages.

          51.     Through their knowing or intentional failure to provide plaintiff with the

   accurate wage statements required by the NYLL, defendants have willfully violated NYLL,

   Article 6, §§ 190 et seq., and the supporting New York State Department of Labor Regulations.

          52.     Due to defendants’ violation of NYLL § 195(3), plaintiff is entitled to recover

   from the defendants liquidated damages of $5,000, plus reasonable attorney’s fees, and costs

   and disbursements of the action, pursuant to the NYLL § 198(1-d).
Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 10 of 13 PageID #: 10




                                       FIFTH CAUSE OF ACTION
                              (New York Labor Law – Spread of Hours Pay)
           53.      Plaintiff realleges, and incorporates by reference, all allegations in all preceding

    paragraphs.

           54.     Defendants regularly and knowingly required plaintiff to be at work for a spread

    of hours equal to, or greater than, ten (10) hours per day.

           55.     Defendants knowingly, willfully, and intentionally failed to pay Plaintiff one

    extra hour’s pay at minimum wage for every day in which the interval between Plaintiff’s start

    and end times exceeded ten hours, in violation of New York State labor regulations. N.Y. Comp.

    Codes R. & Regs. tit. 12, §§ 142-2.4.

           56.     Because of Defendants’ willful violation of the NYLL, Plaintiff is entitled to

    recover from Defendants, jointly and severally, their unpaid wages originating from the spread

    of hours provision, liquidated damages, as well as reasonable attorneys’ fees and costs of the

    action, including pre-judgment interest, all in an amount to be determined at trial.

                                        SIXTH CAUSE OF ACTION
                                              (Unpaid Wages)
           57.     Plaintiff realleges, and incorporates by reference, all allegations in all preceding

    paragraphs.

           58.     Plaintiff is an “employee” under Article 6 of the Labor Law.

           59.     Plaintiff worked from June 20, 2018 to June 30, 2018, approximately 12 hours per

    day.

           60.     Defendants did not compensate Plaintiff for these 10 days of work.
Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 11 of 13 PageID #: 11




           61.     Defendants owe Plaintiff wages, overtime, liquidated damages, and spread of

    hours, for these ten days of work, which was never paid.

                                    SEVENTH CAUSE OF ACTION
                                        (Assault and Battery)

           62.      Plaintiff realleges, and incorporates by reference, all allegations in all preceding

    paragraphs.

           63.      On or about the morning of June 30, 2018, after Plaintiff completed his shift,

    Defendant Yildizel Ahmet falsely accused Plaintiff of calling prostitutes, playing Lotto for

    himself, and stealing money by not scanning merchandise. Plaintiff denied these false

    accusations.

           64.     As Plaintiff phoned his brother, Defendant Yildizel Ahmet grabbed Plaintiff’s

    phone, and pushed Plaintiff and struck him on the chest with his fist at least three times,

    causing injury to Plaintiff.

           65.      Plaintiff seeks damages for these injuries.

                                      DEMAND FOR JURY TRIAL


           66.     Plaintiff demands trial by jury.

                                          PRAYER FOR RELIEF

             WHEREFORE, plaintiff respectfully requests that this Court enter a judgment:

           a.      Declaring that defendants have violated the overtime pay of the FLSA, and

    supporting United States Department of Labor Regulations;

           b.      declaring that defendants have violated the overtime pay provisions of the

    NYLL, and supporting regulations;
Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 12 of 13 PageID #: 12




           c.      declaring that defendants have violated the Wage Theft Prevent Act;

           d.      declaring that defendants have violated the Spread of Hours law;

           e.      declaring that defendants’ violations of the FLSA were willful;

           f.      declaring that defendants’ violations of the NYLL were willful;

           g.      awarding plaintiff damages for all unpaid wages;

           h.      awarding plaintiff liquidated damages in an amount equal to twice the total

    amount of the wages found to be due, pursuant to the FLSA and the NYLL;

           i.      awarding damages of $5,000, plus reasonable attorney’s fees, and costs and

    disbursements of the action, as provided for by NYLL, Article 6 § 198;

           j.      awarding plaintiff liquidated damages of $5,000, plus reasonable attorney’s fees,

    and costs and disbursements of the action, as provided for by NYLL, Article 6 § 198;

           k.      issuing a declaratory judgment that the practices complained of in this Complaint

    are unlawful under the NYLL, Article 6, §§ 190 et seq., NYLL, Article 19, §§ 650 et seq., and the

    supporting New York State Department of Labor Regulations;

           l.      awarding plaintiff damages, including liquidated damages, for all unlawful

    deductions made under Article 6 of the Labor Law.

           m.      Awarding plaintiff unpaid wages, liquidated damages, spread of hours, and

    overtime for days in which Plaintiff was not paid any wage;

           n.      awarding plaintiff pre-judgment and post-judgment interest under the FLSA and

    the NYLL;

           o.      granting an injunction requiring defendants to pay all statutorily required wages

    and cease the unlawful activity described herein pursuant to the NYLL;
Case 2:18-cv-05836-SIL Document 1 Filed 10/18/18 Page 13 of 13 PageID #: 13




           p.     awarding plaintiff reasonable attorneys fees’ and costs pursuant the FLSA and

    the NYLL;

           q.     awarding Plaintiff damages for the assault and battery caused by Defendant

    Yildizel Ahmet;

           r.     awarding such other and further relief as the Court deems just and proper.

    Dated: Mineola, NY
           October 16, 2018

                                                      RAYMOND NARDO, P.C.


                                               By:
                                                      129 Third Street
                                                      Mineola, NY 11501
                                                      raymondnardo@gmail.com
                                                      (516) 248-2121
                                                      Attorney for Plaintiff
